                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



LILY CASSANDRA ALPHONSIS,                  Case No. CV 17-04538-ODW (DFM)

          Plaintiff,                       JUDGMENT

             v.

UNITED STATES DEPARTMENT
OF HOMELAND SECURITY et al.,

          Defendants.



       Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge, IT IS ADJUDGED that
this action is dismissed with prejudice.



Date: April 1, 2019                        ___________________________
                                           OTIS D. WRIGHT, II
                                           United States District Judge
JS-6
